J-S57027-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

JOHN CURTIS LEONARD

                            Appellant                No. 191 EDA 2014


          Appeal from the Judgment of Sentence November 19, 2013
               In the Court of Common Pleas of Lehigh County
             Criminal Division at No(s): CP-39-CR-0005282-2011


BEFORE: DONOHUE, J., MUNDY, J., and STABILE, J.

MEMORANDUM BY MUNDY, J.:                         FILED OCTOBER 21, 2014

        Appellant, John Curtis Leonard, appeals from the November 19, 2013

aggregate judgment of sentence of 23½ to 71 months’ imprisonment

following the trial court’s revocation of Appellant’s parole and probation.

After careful review, we affirm.

        We summarize the relevant factual and procedural history of this case

as follows.     In November 2011, Appellant, while serving a sentence at

Allentown Community Corrections Center, was granted temporary leave, but

failed to return.     Appellant was subsequently charged with one count of

escape, graded as a felony of the third degree.1      On February 9, 2012,

Appellant pled guilty to the aforesaid charge and was sentenced the same
____________________________________________


1
    18 Pa.C.S.A. § 5121(a).
J-S57027-14


day.      At sentencing, Appellant waived the preparation of a presentence

investigation report (PSI), but, in mitigation, informed the trial court of his

history    of   drug    and   alcohol   abuse   and   about   his    personal   family

circumstances.     N.T., 2/9/12 at 20-21, 22-27.        The trial court sentenced

Appellant to 11½ to 23 months’ imprisonment in the Lehigh County Prison,

to be followed by a period of 36 months’ probation.                 Sentencing Order,

2/9/12, at 1.     At the expiration of his minimum sentence, the trial court

paroled Appellant on May 1, 2013. Parole Order, 5/1/13, at 1. Appellant’s

supervision was transferred to Bradford County.

       While on parole, Appellant engaged in the use of heroin and bath salts.

In July 2013, Appellant overdosed and was admitted to the hospital. After

he was discharged, Appellant entered a rehabilitation facility. On August 12,

2013, Appellant left the facility against medical advice before his treatment

was complete.          Consequently, an arrest warrant was issued on August 20,

2013 by the Lehigh County Office of Adult Probation, alleging Appellant

violated conditions of his parole and probation by noncompliance with

instructions, failure to remain drug free, and failure to successfully complete

treatment.      An amended arrest warrant was filed on October 28, 2013 to

add overt behavior to the alleged violations after Appellant attempted

suicide and was hospitalized.           Upon his discharge from the hospital,

Appellant was taken into custody in Bradford County.




                                         -2-
J-S57027-14


        On November 4, 2013, Appellant was transferred to the Lehigh County

Prison.    On November 19, 2013, Appellant waived his Gagnon I2 hearing

and proceeded to a Gagnon II hearing before the trial court in Lehigh

County.      Appellant conceded the violations.      At the conclusion of the

Gagnon II hearing, the trial court revoked Appellant’s parole, and he was

remanded to serve the balance of his original sentence at a state

correctional institution. N.T., 11/19/13, at 10. The trial court also revoked

Appellant’s probation and resentenced Appellant to 12 to 48 months’

imprisonment to run consecutively to the balance of his parole.               Id.

Appellant’s timely motion for reconsideration of sentence, filed on November

21, 2013, was denied by the trial court on November 22, 2013. Thereafter,

on December 18, 2013, Appellant timely filed a notice of appeal.3

        On appeal, Appellant raises the following issue for our review.

              [1] Did the lower court err by imposing a
              disproportionate sentence based upon the nature of
              the violation and by failing to order a presentence
              investigation report or otherwise engage in a
              presentence inquiry to apprise itself of the
              [Appellant’s] circumstances of life and other
              significant factors relevant to the sentence?

____________________________________________


2
   Pursuant to Gagnon v. Scarpelli, 411 U.S. 778, (1973), before
probation/parole can be revoked, the probationer/parolee is entitled to a
preliminary hearing (Gagnon I) to determine if there is probable cause to
believe a violation occurred and a final revocation hearing (Gagnon II). Id.
at 781-782.
3
    Appellant and the trial court have timely complied with Pa.R.A.P. 1925.



                                           -3-
J-S57027-14


Appellant’s Brief at 7.4

       Our standard of review when determining if a trial court erred in

imposing a sentence following the revocation of probation is well-settled.

              [O]ur review is limited to determining the validity of
              the probation revocation proceedings and the
              authority of the sentencing court to consider the
              same sentencing alternatives that it had at the time
              of the initial sentencing. Revocation of a probation
              sentence is a matter committed to the sound
              discretion of the trial court and that court's decision
              will not be disturbed on appeal in the absence of an
              error of law or an abuse of discretion.

Commonwealth v. Mazzetti, 9 A.3d 228, 230 (Pa. Super. 2010) (citation

omitted).     “[Our] scope of review in an appeal from a revocation of

sentencing includes discretionary sentencing challenges.” Commonwealth

v. Cartrette, 83 A.3d 1030, 1034 (Pa. Super. 2013) (en banc). “An abuse

of discretion is not merely an error of judgment, but if in reaching a

conclusion the law is overridden or misapplied or the judgment exercised is

manifestly unreasonable, or the result of partiality, prejudice, bias, or ill will,

as   shown     by   the    evidence     or     the   record,   discretion   is   abused.”

Commonwealth v. Burns, 988 A.2d 684, 689 (Pa. Super. 2009) (en banc)

(citation omitted), appeal denied, 8 A.3d 341 (Pa. 2010).



____________________________________________


4
   Appellant challenges the imposition of a new sentence following the
revocation of probation, but does not challenge his recommitment for
violation of his parole. See Appellant’s Brief at 5-6.



                                             -4-
J-S57027-14


      In this case, Appellant asserts, “the [s]entencing [c]ourt abused its

discretion by imposing a manifestly harsh and improper sentence for

violations of probation without requiring a [PSI] or engaging in any

purposeful presentence inquiry into [Appellant’s] history, circumstances, and

needs for rehabilitation.”   Appellant’s Brief at 11.   Accordingly, Appellant

challenges the discretionary aspects of his sentence.

            It is well settled that, with regard to the
            discretionary aspects of sentencing, there is no
            automatic right to appeal. [Therefore, b]efore we
            reach the merits of this issue, we must engage in a
            four part analysis to determine: (1) whether the
            appeal is timely; (2) whether Appellant preserved his
            issue; (3) whether Appellant’s brief includes a
            concise statement of the reasons relied upon for
            allowance of appeal with respect to the discretionary
            aspects of sentence; and (4) whether the concise
            statement raises a substantial question that the
            sentence is appropriate under the sentencing code.
            The third and fourth of these requirements arise
            because Appellant’s attack on his sentence is not an
            appeal as of right. Rather, he must petition this
            Court, in his concise statement of reasons, to grant
            consideration of his appeal on the grounds that there
            is a substantial question. [I]f the appeal satisfies
            each of these four requirements, we will then
            proceed to decide the substantive merits of the case.

Commonwealth v. Edwards, 71 A.3d 323, 329-330 (Pa. Super. 2013)

(citations omitted), appeal denied, 81 A.3d 75 (Pa. 2013).

      We conclude Appellant has met all of the technical requirements for

this Court to review the merits of his claim. Appellant preserved his issue by

filing a motion for reconsideration of sentence, averring, inter alia, the trial

court did not order a PSI or conduct a thorough inquiry, as required in the

                                     -5-
J-S57027-14


absence of a PSI and the sentence was unduly harsh and violative of the

Sentencing      Code   under   the   circumstances.         After   the    motion   for

reconsideration was denied, a timely appeal was filed.              Finally, Appellant

included a statement pursuant to Rule 2119(f) in his brief, claiming the trial

court “violated fundamental norms underlying the sentencing process when

it imposed a sentence of total confinement for technical violations of

probation and did so without ordering a [PSI] or undertaking a meaningful

presentence inquiry.” Appellant’s Brief at 10.

      To raise a substantial question, Appellant must proffer a “plausible

argument that the sentence violates a provision of the sentencing code or is

contrary   to    the   fundamental     norms   of     the    sentencing      process.”

Commonwealth v. Dodge, 77 A.3d 1263, 1269 (Pa. Super. 2013), appeal

denied, 91 A.3d 161 (Pa. 2014), quoting Commonwealth v. Naranjo, 53

A.3d 66, 79 (Pa. Super. 2012) (citations omitted). “[A]n appellant’s

allegation that the trial court imposed sentence without considering the

requisite statutory factors or stating adequate reasons for dispensing with a

[PSI raises] a substantial question.”     Commonwealth v. Kelly, 33 A.3d

638, 640 (Pa. Super. 2011), quoting Commonwealth v. Flowers, 950 A.2d

330, 332 (Pa. Super. 2008) (further citation omitted).                    We conclude

Appellant raised a substantial question by arguing the trial court “violated

fundamental norms underlying the sentencing process when it imposed a

sentence of total confinement for technical violations of probation and did so


                                       -6-
J-S57027-14


without ordering a [PSI] or undertaking a meaningful presentence inquiry.”

Appellant’s Brief at 10; see also Kelly, supra at 641.

      Having determined that Appellant has met the threshold requirements

of review, we turn to the merits of his appeal.

            [W]e are mindful of the general rule that a
            sentencing court should impose a sentence
            consistent with the protection of the public, the
            gravity of the offense as it relates to the impact on
            the life of the victim and on the community, and the
            rehabilitative needs of the defendant. Where the
            court imposes a sentence for a felony or
            misdemeanor, the court shall make part of the
            record, and disclose in open court during sentencing,
            a statement for the reasons for the sentence
            imposed. At the same time, the court is not required
            to parrot the words of the sentencing code. …
            Instead, the record as a whole must reflect due
            consideration by the court of the offense and the
            character of the offender.

Commonwealth v. Kalichak, 943 A.2d 285, 290 (Pa. Super. 2008)

(internal citations omitted), quoting Commonwealth v. Malovich, 903

A.2d 1247, 1253 (Pa. Super. 2006).         Further, total confinement may be

imposed subsequent to revocation of probation if the probationer has

committed another crime, the conduct of the probationer indicates he will

likely commit another crime, or it is necessary to vindicate the authority of

the court. See Commonwealth v. Crump, 995 A.2d 1280, 1283-1284 (Pa.

Super. 2010); accord 42 Pa.C.S.A. § 9771(c).

      Appellant argues, “[the trial court] should have either ordered a [PSI]

be prepared or engaged in some worthwhile examination of reasonable


                                     -7-
J-S57027-14


information about [Appellant] that could have affected the type and length

of sentence imposed upon him.” Appellant’s Brief at 13. We conclude the

record as a whole reflects the trial court did engage in a meaningful inquiry

into Appellant’s circumstances. At Appellant’s initial sentencing after he pled

guilty to escape, the trial court was informed of Appellant’s prior record

score and the circumstances that led to his escape.            Also, Appellant

addressed the court at length regarding his history of substance abuse.

N.T., 2/9/12, at 14-15; 21-27. Appellant waived the requirement for a PSI

at this proceeding.     Id. at 20-21.       Further, the trial court noted, “I

structured the sentence so that if you do violate during those four years, I

can send you back into the state. So, it’s up to you.” Id. at 35-36.

      At the Gagnon II hearing, the trial court learned of the details of

Appellant’s violation, including overdosing and attempts at self-harm. N.T.,

11/19/13, at 3-4.     Appellant testified about his continuing struggle with

drugs and alcohol. Id. at 7. Specifically, Appellant testified, “… I just don’t

know how I went from OD’ing to still using.” Id. Upon sentencing, the trial

court addressed Appellant as follows.

            I heard you [Appellant]. I’ve also looked back, that
            you had a burglary, a retail theft, criminal trespass
            and forgery, for a prior record score of 5. Your
            underlying conviction was for an escape.

                 I think you have been quite candid. The local
            resources have been exhausted. …

                                        …


                                     -8-
J-S57027-14


            I’m concerned that you have a lot of factors going
            on, both in terms of your substance abuse issues,
            picking up on using a needle after you almost OD’d
            on bath salts, in combination with trying to harm
            yourself, I think is really a toxic combination for you.

            And while this sentence is probably a bit shocking, I
            think it’s going to create enough time for the
            personnel of the state prison system to help find the
            right combination of treatment for you so that you
            are not falling back in the same problem.

Id. at 10-11.    The record, as a whole, reflects that the trial court, in

fashioning the instant sentence, was concerned with the rehabilitative needs

of Appellant and his continual issues with drug abuse. It is clear from the

record that the trial court was familiar with Appellant and his particular

circumstances and considered the nature of the offense and the character of

the offender.    See Kalichak, supra.       Further, the trial court informed

Appellant that a violation could result in a state sentence.         Despite this,

Appellant violated the terms of his supervision by failing to remain drug free

and   complete   treatment    programs    as   required   by   his    supervision.

Therefore, confinement was an appropriate sentence because Appellant

conceded his use of illegal substances, the trial court expressed concern this

activity would continue if Appellant was not confined, and it was necessary

to vindicate the authority of the court. See Crump, supra at 1283.

      Based on the foregoing, we conclude the trial court did not abuse its

discretion by imposing a sentence of total confinement upon revocation of




                                     -9-
J-S57027-14


Appellant’s probation. See Mazzetti, supra at 230. Accordingly, the trial

court’s November 19, 2013 judgment of sentence is affirmed.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/21/2014




                                  - 10 -